FINAL OFFICE ACTION
This application has been assigned or remains assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. § 119(e).  
Drawings
The replacement sheet of drawings filed 20 JAN 2022 is approved.


Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The inquiry during examination is patentability of the invention as the inventor or a joint inventor regards such invention.  If the claims do not particularly point out and distinctly claim that which the inventor or a joint inventor regards as his or her invention, the appropriate action by the examiner is to reject the claims under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989).

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.

All occurrences of “concrete plant” should be --concrete batch plant-- for clarity and consistency - see claim 1, line 4.  Note each of claims 1 (in section (B)(i)), 3, 4, 6, 8, 9, 11, and 13.

Claim 1, line 12:  it appear “a concrete delivery truck” should be --the concrete delivery truck-- for clarity and consistency; in line 13, “a construction site pour event” should be 
--the construction site pour event--; in line 24, it appears “by conveyor belt” should be    --by the conveyor belt--; in line 29, it appears “by conveyor belt” should be --by the 

Claim 4, line 2:  it appears --a-- should be inserted before “visual”; in line 4, it appears “by conveyor belt” should be --by the conveyor belt--.

Claim 13, line 9:  “sensor” should be --at least one sensor-- to agree with lines 5 and 6.

Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. § 112(b).

Response to Amendment
Although applicant believes the amended claims comply with 35 U.S.C. § 112(b), the deficiencies enumerated above are considered valid for the reasons outlined.  Correction of such deficiencies by amendment, subject to the provisions of MPEP 714.12 and 714.13, would appear to place the claims in allowable form.  However, the pending claims are deemed allowable over the prior art in view of the compelling and thorough arguments filed 20 JAN 2022
Moreover, system claim 18 is interpreted consistent with the finding of Intel Corp. v. U.S. Int'l Trade Comm’n, 846 F.2d 821, 832, 20 USPQ2d 1161, 1171 (Fed. Cir. 1991), wherein the court found that "[s]ince hardware cannot meet these limitations in the absence of enabling software, the claims are properly construed as claiming an apparatus [system] comprising a combination of hardware and software capable of practicing the claim limitations [the method steps of claim 1].").

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited prior art discloses concrete related devices/methods utilizing moisture sensors.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
Per Rule 1.116(b)(3):  “An amendment touching the merits of the application or patent under reexamination may be admitted upon a showing of good and sufficient reasons why the amendment is necessary and was not earlier presented.”  Thus, an amendment after final lacking such showing will be denied entry.
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.  ANY RESPONSE FILED AFTER THE MAILING DATE OF THIS FINAL REJECTION WILL BE SUBJECT TO THE PROVISIONS OF MPEP 714.12 AND 714.13 - NO EXCEPTIONS.
The examiner of record follows the interview after-final policy set forth in MPEP 713.09:  
Normally, one interview after final rejection is permitted. However, prior to the interview, the intended purpose and content of the interview [agenda] should be presented briefly, preferably in writing.  Such an interview may be granted if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration.  Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search should be denied.  (emphasis added)
	The agenda will be made of record per USPTO policy.

Moreover, any response after-final should be filed under the no-fee required AFCP 2.0 program, if meeting the program requirements, that authorizes additional time for examiners, at their discretion, to search and/or consider responses after final rejection during this late stage of the prosecution.  SEE:  https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Cooley in Art Unit 1774 whose telephone number is (571) 272-1139.  The examiner can normally be reached on Monday - Friday.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Written or telephonic status inquiries will not be responded to - see the next section.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.    


/CHARLES COOLEY/           Examiner, Art Unit 1774                                                                                                                                                                                             






5 February 2022